Citation Nr: 0121111	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-16 028A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of fusion of the right wrist with traumatic 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the RO, 
which denied the veteran's claim of entitlement to an 
increased rating for his service-connected post-operative 
residuals of a fracture of the right wrist, status post 
fusion, with traumatic arthritis (right wrist disability).  
The veteran perfected a timely appeal of this determination 
to the Board.  


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The veteran's post-operative status right wrist 
disability is manifested by limitation of dorsiflexion to 45 
degrees, limitation of palmar flexion to 30 degrees, 
limitation of radial deviation to zero degrees, limitation of 
ulnar deviation to 10 degrees, traumatic arthritis, right 
carpal tunnel syndrome, and decreased grip strength in the 
right wrist and hand.  

3.  The veteran's limitation of wrist motion, indications of 
pain on motion, carpal tunnel syndrome, and decreased grip 
strength in the right wrist and hand are equivalent, in terms 
of functional impairment, to favorable ankylosis of the major 
wrist.  



CONCLUSION OF LAW

A 30 percent rating is warranted for the post-operative 
residuals of fusion of the right wrist with traumatic 
arthritis.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was afforded more than 
one VA examination, including a VA examination in September 
2000, following his most recent right wrist surgery.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

During service in June 1984, the veteran underwent a fusion 
of the lunate and triquetral joints of the right wrist 
following a six-month history of wrist pain and x-rays 
revealing arthritic changes in the wrist joint.  Further 
surgery on the right wrist was performed at a VA hospital in 
April 1999.  The procedure consisted of a right 
lunotriquetral fusion, with distal radial bone graft.  The RO 
assigned a temporary total post surgical convalescent rating 
for the right wrist disorder from April 22, 1999 through June 
30, 1999.  The previously assigned 10 percent rating was 
reinstated, effective July 1, 1999.  

After the most recent surgery, the veteran was examined by 
the VA in September 2000.  He complained of continued 
tenderness and swelling in the right wrist, with aching 
associated with barometric pressure changes and overuse of 
the wrist.  He indicated that he had a mild loss of sensation 
over the dorsal surface of the hand, predominantly in the 
ulnar distribution.  He stated that he found it difficult to 
grip and grasp heavy objects.  He noted that he frequently 
drops coffee cups, and he is no longer able to work in 
construction, mainly because he is right-handed, and he has 
difficulty lifting and grasping due to his right wrist pain.  
He reported that he wears a wrist support brace, primarily at 
night, for release of carpal tunnel syndrome.  The examiner 
noted that the veteran's current medical regimen included the 
use of nonsteroidal inflammatory medications for multiple 
joint pains, including pain in his right wrist.  On clinical 
evaluation, the examining physician noted a 5 centimeter 
incisional scar over the dorsum of the right lateral aspect 
of the wrist.  Range of motion of the right wrist was 
reported as dorsiflexion limited to 45 degrees (with the 
examiner indicating that 70 degrees was for full 
dorsiflexion), and palmar flexion limited to 30 degrees (with 
the examiner indicating that 80 degrees was for full palmar 
flexion).  Radial deviation was to zero degrees, and ulnar 
deviation was to 10 degrees.  Tinel's sign was positive, and 
there was evidence of effusion in the area of the carpal 
tunnel.  The examiner indicated that there was no edema, 
erythema, or swelling of the carpophalangeal joints, and 
there were no architectural abnormalities associated with the 
right hand.  Grip strength was decreased to 4/5 in the right 
hand, as compared to 5/5 in the left hand.  The examiner 
indicated that the veteran had good opposition of the thumb 
with all fingers of the right hand, and the veteran was able 
to fully flex the distal portions of the fingers into the 
palmar fold without difficulty.  On neurological testing, 
there was what was characterized as a very mild sensory loss 
over the dorsal surface of the hand.  Palmar sensation 
remained intact.  The examiner indicated that the veteran's 
sensory loss was primarily over the area of ulnar 
distribution.  The muscles of the hand were intact, and there 
was no evidence of focal wasting or atrophy in the right 
hand, as compared to the left hand.  Reviewing the results of 
x-ray study, the examining physician noted that the veteran's 
right hand was essentially stable.  There was evidence of 
some mild spurring around the styloid process.  The examining 
physician's diagnoses included status post fracture of the 
right wrist, status post open reduction, and internal 
fixation and fusion of the triquetral lunate of the right 
wrist times two, carpal tunnel syndrome, and decreased range 
of motion and grip strength of the right (dominant) hand and 
wrist.  

In his statements and written argument, the veteran asserts 
that his right wrist disability warrants an increased rating 
because it is much more disabling than represented by the 
current 10 percent evaluation.  In support, he reports that, 
due to the disability, he suffers from chronic pain and 
significant corresponding functional impairment.  

The Board notes that, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that, ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  It was 
specified that, where a rating is based on limitation of 
motion, the RO and the Board must consider pain on 
undertaking motion, as well as weakened movement, excess 
fatigability and incoordination in reaching its decision.  

A full range of motion of the wrist is dorsiflexion from zero 
to 70 degrees, palmar flexion from zero to 80 degrees, ulnar 
deviation from zero to 45 degrees, and radial deviation from 
zero to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2000).  

Diagnostic Code 5215 governs ratings for limitation of motion 
of the wrist.  Under Diagnostic Code 5215, limitation of 
palmar flexion of the wrist of the major extremity to in line 
with the forearm warrants a 10 percent rating.  A 10 percent 
rating is also warranted for dorsiflexion of the wrist of the 
major extremity to less than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2000).  

Diagnostic Code 5214 governs ratings for ankylosis of the 
wrist.  Under Diagnostic Code 5214, a 30 percent rating may 
be assigned for favorable ankylosis of the wrist of the major 
extremity in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation may be assigned for ankylosis of the wrist 
of the major extremity in any other position except 
favorable; a 50 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2000).  A note following Diagnostic Code 5214 provides 
that extremely unfavorable ankylosis will be rated as loss of 
use of the hand under Diagnostic Code 5125.  See 38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5214 (2000).  

As can be seen from the above clinical findings, there have 
been two right wrist fusions here, the latter involving a 
bone graft.  There is substantial limitation of motion of the 
right wrist, including evidence of pain on motion, and pain 
on use of the wrist.  Post operative residuals of the 
veteran's surgery include right carpal tunnel syndrome and 
decreased grip strength of the right wrist and hand.  
Considering the limitation of motion, pain on motion, and 
pain on use of the wrist, decreased grip strength, and the 
Court's decision in DeLuca, supra, the resulting impairment 
is equivalent to favorable ankylosis of the wrist of the 
major extremity.  As such, a 30 percent rating is warranted 
for the post operative status right wrist disorder.  However, 
a higher rating of 40 percent is not warranted because the 
resulting impairment is not greater than that which is 
equivalent to favorable ankylosis of the right wrist.  


ORDER

Entitlement to a 30 percent rating for the post-operative 
residuals of fusion of the right wrist with traumatic 
arthritis is granted subject to regulations governing awards 
of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

